— Per Curiám :
This was an attempt to recover in an action of assumpsit a judgment against a man and his wife on a contract made with the man alone. It is true the lumber was used in the building of a house on the land of the wife with her knowledge. The evidence, however, does not show that she made any agreement for the purchase of the lumber whereby either she, personally, or her land should be bound. On the contrary, the evidence shows the only contract for the lumber was made with the husband in his own right. She was never asked to assume any liability. The effort now is not to recover on a contract which she did make, but on one which she did not make, and to which she was in no manner a party. The evidence was, therefore, insufficient to submit to the jury.
Judgment affirmed.